Citation Nr: 0320494	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  98-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for fatigue (also claimed 
as chronic fatigue syndrome); frequent colds; pain in the 
joints including the hands, elbows, neck (also claimed as a 
neck disorder), and knees (also claimed as a knee disorder; 
numbness of the arms and legs; swelling of the hands; muscle 
spasms; cramps in the legs; and for loss of concentration, 
forgetfulness, memory impairment, and depression, all as 
chronic disabilities resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


REMAND

On June 19, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Send VCAA compliance letter.

2.  Ask the veteran to provide a list of 
all VA and non-VA health care providers 
that have treated him for fatigue (also 
claimed as chronic fatigue syndrome); 
frequent colds; pain in the joints 
including the hands, elbows, neck (also 
claimed as neck disorder), and knees 
(also claimed as knee disorder); numbness 
of the arms and legs; swelling of the 
hands; muscle spasms; cramps in the legs; 
and for loss of concentration, 
forgetfulness, memory impairment, and 
depression during the period of 1995 to 
the present.  Obtain records from each 
health care provider the appellant 
identifies.
As part of this, request the address of 
Gregory Piacente, M.D., from the veteran 
and obtain from Dr. Piacente any 
treatment records dating from 1991 to the 
present and a copy of the neurological 
examination he conducted on the veteran 
on October 2, 1997.

3.  Following the above development, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA medical examination in 
order to ascertain the nature and 
etiology of his claimed fatigue (also 
claimed as chronic fatigue syndrome); 
frequent colds; pain in the joints 
including the hands, elbows, neck (also 
claimed as neck disorder), and knees 
(also claimed as knee disorder); numbness 
of the arms and legs; swelling of the 
hands; muscle spasms; cramps in the legs; 
and for loss of concentration, 
forgetfulness, memory impairment, and 
depression, all as chronic disabilities 
resulting from an undiagnosed illness.  
The veteran's claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by the 
examiner.  All diagnoses to the extent 
that any are shown are then to be set 
forth.
Specific responses are requested to the 
following:
(a)  The examiner should note and detail 
all reported symptoms and should provide 
details about the onset, frequency, 
duration, and severity of all complaints 
and indicate what precipitates and what 
relieves these complaints.  In addition, 
the examiner should take a work history 
of the veteran and determine time lost 
from work due to said symptoms, any 
interference with employment, and if 
special concessions are made to the 
veteran by his employer due to said 
symptoms.
(b)  The examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from said symptoms. 
(c)  The examiner should specifically 
determine if the veteran's symptomatology 
is due to a known diagnostic entity.  If 
not, the examiner should specifically 
state whether he/she is unable to ascribe 
a diagnosis.  Symptom-based "diagnoses" 
are not considered as diagnosed 
conditions for compensation purposes. 
(d)  If the manifestations of the 
symptomatology cannot be attributed to a 
diagnosed illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during the 
Gulf War or any other cause.
(e)  Specialist examinations should be 
conducted if indicated.  All opinions 
expressed should be supported by 
reference to pertinent evidence.
(f)  The examiner is also asked to offer 
a professional opinion, with full 
supporting rationale, as to the 
following:  
Whether it is at least as likely as not 
that fatigue (also claimed as chronic 
fatigue syndrome); frequent colds; pain 
in the joints including the hands, 
elbows, neck (also claimed as neck 
disorder), and knees (also claimed as 
knee disorder); numbness of the arms and 
legs; swelling of the hands; muscle 
spasms; cramps in the legs; and for loss 
of concentration, forgetfulness, memory 
impairment, and depression are the result 
an undiagnosed illness originating during 
the veteran's period of military service, 
inclusive of service in Southwest Asia 
during Desert Shield/Storm?  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


